     Case 2:20-cv-00342-JAM-CKD Document 39 Filed 06/15/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ARTHUR DEWAYNE TOWNSEND, JR.,                       No. 2:20-cv-0342 JAM CKD P
12                       Plaintiff,
13           v.                                          ORDER AND
14   MELVIN ENCINA, et al,                               FINDINGS AND RECOMMENDATIONS
15                       Defendants.
16

17           Plaintiff is a California prisoner proceeding pro se with an action for violation of civil

18   rights under 42 U.S.C. § 1983. Plaintiff seeks damages. On December 7, 2020, the court

19   screened plaintiff’s second amended complaint as the court is required to do under 28 U.S.C. §

20   1915A(a). The court found that plaintiff could proceed on claims arising under the Eighth

21   Amendment against defendants Sanchez and Morales. ECF No. 25 & 29.

22           Defendants Sanchez and Morales have filed a motion to dismiss under Rule 12(b)(6) of

23   the Federal Rules of Civil Procedure arguing that plaintiff failed to exhaust available

24   administrative remedies with respect to his remaining claims prior to bringing suit. The court

25   notes that plaintiff has filed a sur-reply with respect to the motion. Sur-replies are not provided

26   for in the local rules of this court, see Local Rule 230(l), and plaintiff did not seek leave to file a

27   sur-reply. Accordingly, the sur-reply will be stricken.

28   /////
                                                        1
     Case 2:20-cv-00342-JAM-CKD Document 39 Filed 06/15/21 Page 2 of 4


 1          Section 1997(e)(a) of Title 42 of the United States Code provides that “[n]o action shall be

 2   brought with respect to prison conditions under section 1983 of this title, . . . until such

 3   administrative remedies as are available are exhausted.” 42 U.S.C. § 1997(e)(a). In Albino v.

 4   Baca, 747 F.3d 1162, 1169 (9th Cir. 2014) (en banc), the Ninth Circuit found that dismissal of a

 5   complaint for failure to exhaust administrative remedies is appropriate under Rule 12(b)(6) only

 6   when failure to exhaust is clear from the complaint.

 7          Page 6 of plaintiff’s second amended complaint reads, in part as follows:

 8                  Exhaustion of Legal Remedies
 9                  Plaintiff . . . presented the facts relating to this complaint. On
                    March 19, 2019, plaintiff was sent a response saying that the
10                  grievance had been partially granted for investigation.
11   ECF No. 22 at 6.

12          When considering a motion to dismiss under Rule 12(b)(6), the court must accept the

13   allegations in the complaint as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and construe

14   the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416 U.S. 232,

15   236 (1974). While the court generally cannot consider any material other than the pleading itself

16   in determining whether dismissal under Rule 12(b)(6) is appropriate, Chubb Custom Ins. Co. v.

17   Space Sys./Loral, Inc., 710 F.3d 946, 956 (9th Cir. 2013) under the “incorporation by reference”

18   doctrine, a court may consider documents whose contents are alleged in, but not attached to a

19   pleading and whose authenticity no party questions. Knievel v. ESPN, 393 F.3d 1068, 1076 (9th

20   Cir. 2005).

21          Defendants provide a copy of the grievance and response referenced by plaintiff in his

22   second amended complaint. ECF No. 34-2 at 4-9. Plaintiff does not question the authenticity of

23   these documents. 1 Accordingly, the court deems these documents incorporated by reference into

24   plaintiff’s second amended complaint.

25          Plaintiff’s second amended complaint, plaintiff’s grievance and the decision thereon

26   indicate plaintiff grieved certain aspects of his remaining claims, and confirm that plaintiff did not

27
     1
      In fact, plaintiff attaches the grievance to his opposition to defendants’ motion to dismiss and
28   part of the response.
                                                        2
     Case 2:20-cv-00342-JAM-CKD Document 39 Filed 06/15/21 Page 3 of 4


 1   seek any relief beyond the first level of review. The grievance itself and the decision both

 2   informed plaintiff that administrative remedies were still available to him following the decision

 3   rendered at the first level and would not be deemed exhausted until the grievance was reviewed at

 4   the “Headquarters Level.”

 5           Plaintiff attempts to excuse his failure to seek relief beyond the first level by indicating he

 6   thought that his appeal was granted at the first level. It could be inferred that as a result of

 7   plaintiff’s grievance he obtained satisfactory medical treatment with respect to a rash, blisters,

 8   sores and burns on his lips. But nothing suggests that administrative remedies were no longer

 9   available with respect to the actions of defendants Sanchez and Morales which plaintiff alleges

10   caused or prolonged such injuries and which provide the basis for plaintiff’s claims for damages

11   which remain in this action.

12           For all the foregoing reasons, the court will recommend that defendants’ motion to

13   dismiss be granted and plaintiff’s second amended complaint be dismissed for failure to exhaust

14   available administrative remedies prior to bringing this action.

15           Finally, the court notes that plaintiff has filed a motion seeking transfer to a different

16   prison due to current conditions of confinement. In light of the fact that the court is

17   recommending that this action be dismissed, and the claims which remain at this point do not

18   involve current conditions of confinement, the court will recommend that this request be denied.

19   The court notes, however, that plaintiff is currently housed at Corcoran State Prison which lies

20   within the geographic area covered by the Fresno Division of this court. If plaintiff seeks relief

21   with respect to conditions at Corcoran, he should commence a separate action in Fresno.

22           Accordingly, IT IS HEREBY ORDERED that the sur-reply filed by plaintiff on May 10,

23   2021 (ECF No. 37) is stricken.

24   /////

25   /////

26   /////

27   /////

28   /////
                                                        3
     Case 2:20-cv-00342-JAM-CKD Document 39 Filed 06/15/21 Page 4 of 4


 1          IT IS HEREBY RECOMMENDED that:

 2          1. Defendants’ March 16, 2021 motion to dismiss (ECF No. 34) be granted;

 3          2. Plaintiff’s second amended complaint be dismissed for failure to exhaust available

 4   administrative remedies prior to bringing suit;

 5          3. Plaintiff’s request for transfer to a different prison (ECF No. 38) be denied as moot;

 6   and

 7          4. This case be closed.

 8          These findings and recommendations are submitted to the United States District Judge

 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

10   after being served with these findings and recommendations, any party may file written

11   objections with the court and serve a copy on all parties. Such a document should be captioned

12   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

13   objections shall be served and filed within fourteen days after service of the objections. The

14   parties are advised that failure to file objections within the specified time may waive the right to

15   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

16   Dated: June 15, 2021
                                                       _____________________________________
17
                                                       CAROLYN K. DELANEY
18                                                     UNITED STATES MAGISTRATE JUDGE

19

20

21   1
     town0342.mtd.exh
22

23

24

25

26

27

28
                                                       4
